 

 
AGREEMENT OF PURCHASE AND SALE
     THIS AGREEMENT OF PURCHASE AND SALE (hereinafter referred to as the
“Agreement”), is made this 28th day of NOVEMBER, 2007, by and between
(i) LOUDOUN LAND VENTURE LLC, a Delaware limited liability company (hereinafter
referred to as “Seller”) and (ii) NATIONAL RURAL UTILITIES COOPERATIVE FINANCE
CORPORATION, a District of Columbia cooperative association (as “Purchaser”).
WITNESSETH:
     WHEREAS, Seller is the owner of certain unimproved real property located in
Loudoun County, Virginia known as a part of Loudoun County, Virginia Tax Map.
#93, Parcel 13 consisting in the aggregate of approximately 27.6177 acres and
labeled as Parcel M (Area 1) and Parcel M (Area 2) and more particularly
described on Exhibit A attached hereto (hereinafter the “Real Property”).
Together with the Real Property, Seller shall convey to Purchaser all easements,
rights, privileges, rights-of-way, hereditaments, tenements and appurtenances
belonging to the Real Property, all right, title and interest in and to all open
or proposed highways, streets, roads, avenues, alleys, easements, strips, gores
and rights of way, in, on, across, in front of, contiguous to, abutting or
adjoining the Real Property, and all improvements situate thereon; and
     WHEREAS, Seller is the holder of certain intangible property used or
useable in connection with the Real Property, including, but not limited to
Seller’s rights in and to licenses, permits and authorizations used or useable
in connection with any part of the Real Property, all development rights
associated with the Real Property, and, to the extent assignable, all of
Seller’s right, title and interest in any engineering, architectural,
archaeological, environmental, wetlands, soils, site plans, traffic studies and
similar materials relating to the ownership or development of the Real Property,
including but not limited to with respect to the Special Exception (as defined
herein) (collectively, the “Intangible Property, Permits and Plans”, and,
together with the Real Property, the “Property”); and
     WHEREAS, Purchaser desires to purchase from Seller and Seller desires to
sell to Purchaser, the Property, in accordance with the terms and conditions
hereinafter set forth; and
     NOW, THEREFORE, in consideration of the mutual promises of the parties
hereto, made one to another, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:
 
 

--------------------------------------------------------------------------------



 
 
     1. Agreement of Purchase and Sale.
          (a) Seller hereby agrees to sell and convey the Real Property to
Purchaser and Purchaser hereby agrees to purchase the Real Property from Seller,
in accordance with the terms and provisions hereof.
          (b) Seller hereby agrees to assign all of its right, title and
interest in and to the Intangible Property to Purchaser, and Purchaser agrees to
accept such assignment from Seller in accordance with the terms and provisions
hereof.
          (c) As a part of the sale of the Real Property by Seller to Purchaser,
Purchaser agrees to assume from Seller any and all obligations to make, perform,
undertake and/or make any contribution in lieu thereof, of the Development
Obligations (as defined in Section 13 hereof) relative or appurtenant to the
Real Property.
     2. Title. Title to the Real Property shall be good and marketable, of
record and in fact, free and clear of all occupancy agreements, liens,
encumbrances and encroachments and subject only to the operation and effect of
the Permitted Exceptions (as hereafter defined). As used herein, the term
“Permitted Exceptions” shall be deemed to mean all matters reflected or
disclosed on the existing Record Plat for the Real Property (or a survey if
obtained by Purchaser) and all instruments and matters of record among the Land
Records of Loudoun County, Virginia (the “Land Records”) and reflected on a
commitment for title insurance (the “Title Commitment”) from Loudoun Commercial
Title, LLC (the “Title Company”) covering the Real Property, to which Purchaser
has not objected pursuant to the terms hereof. Permitted Exceptions shall
specifically include those certain proffered conditions set forth in County
Zoning Map Amendment (“ZMAP”) ZMAP 90-0015 (as the same may have heretofore or
hereafter be amended and modified, collectively, the “Proffers”). Purchaser’s
objections shall be set forth in a written notice to Seller given ten (10) days
prior to the expiration of the Feasibility Study Period (the “Title Period”).
Notwithstanding anything to the contrary contained in this Agreement, Purchaser
hereby specifically disapproves of any liens evidencing monetary encumbrances
(other than liens for non-delinquent real property taxes).
          Title to the Real Property shall be deemed good and marketable if the
Title Company agrees to insure fee simple title to the Real Property and issue
to Purchaser, at standard premium rates, an owner’s title insurance policy,
subject only to the Permitted Exceptions. If there are title or survey matters
to which Purchaser objects, Purchaser shall notify Seller of such title
objections within the Title Period and Seller shall within five (5) days from
receiving notice elect, by written notice to Purchaser, to cure or not to cure
such defect, provided Seller shall use good faith efforts to cure any matter
that can be cured at a cost of less than $10,000 (in the aggregate) and without
resorting to litigation. If Seller is not required or elects not to cure the
title objection in accordance with the preceding sentence, then Purchaser shall,
not later than the expiration of the Feasibility Study Period, elect by written
notice to Seller to either (1) waive the title objection and proceed with
Settlement, or (2) terminate this Agreement, in which event

 
 
2

--------------------------------------------------------------------------------



 
this Agreement shall terminate and the Deposit (or so much thereof as has been
posted as of such time) shall be returned to Purchaser, and neither party shall
have any further right or claim hereunder, except with respect to those
indemnity obligations which expressly survive termination of this Agreement.
Seller covenants and agrees that during the term of this Agreement, it will not
take or fail to take any action the result of which would cause title to the
Real Property to differ from the approved condition of the title described in
this Paragraph 2 (“Approved Condition of Title”). In the event Seller is
required to or elects to cure any title objections, and is unable to do so
within thirty (30) days of receiving Purchaser’s notice of objection, Purchaser
shall within five (5) days from the lapse of such thirty (30) day cure period,
elect by written notice to Seller to either (1) waive the title defect and
proceed with Settlement, or (2) terminate this Agreement, in which event this
Agreement shall terminate and the Deposit (or so much thereof as has been posted
as of such time) shall be returned to Purchaser, and neither party shall have
any further right or claim hereunder, except with respect to those indemnity
obligations which expressly survive termination of this Agreement. Following any
such termination, Purchaser shall return to Seller all documentation delivered
to Purchaser by Seller as well as all studies prepared by or for Purchaser in
connection with the Property, excluding architectural plans, financial analyses
and other similar proprietary materials.
     3. Purchase Price. The purchase price (“Purchase Price”) for the Property
shall be Sixteen Million Five Hundred Thousand and No/100 Dollars
($16,500,000.00). The Purchase Price shall be paid by federal wire transfer of
funds at and on the Settlement Date.
     4. Deposit.
          (a) Simultaneously with the execution and delivery hereof, Purchaser
shall deliver to Loudoun Commercial Title, LLC, as escrow agent (the “Escrow
Agent”) a deposit of Five Hundred Thousand and No/100 Dollars ($500,000.00) (the
“Initial Deposit”) by check to the order of Escrow Agent to be held by Escrow
Agent, in escrow, in a federally insured interest-bearing account at a financial
institution designated by Purchaser (the “Escrow Account”). Provided Purchaser
does not timely terminate this Agreement on or before the expiration of the
Feasibility Study Period, not later than one business day subsequent to the
expiration of the Feasibility Study Period Purchaser shall deliver to the Escrow
Agent an additional deposit in the amount of Five Hundred Thousand and No/100
Dollars ($500,000.00) (the “Additional Deposit”) to be placed by Escrow Agent in
the Escrow Account. As used herein, the term “Deposit” shall include the Initial
Deposit, the Additional Deposit and any accrued interest in the Escrow Account.
          (b) The Deposit shall, upon delivery to Seller at Settlement, be
credited by Seller in favor of Purchaser as part of the Purchase Price or
delivered to Purchaser or Seller in accordance with the terms hereof.
          (c) If this escrow shall be involved in any litigation or controversy,
the parties hereto shall severally hold the Escrow Agent free and harmless
against any cost or

 
 
 
3

--------------------------------------------------------------------------------



 
expense that may be suffered by it by reason of such litigation or controversy,
other than due to its negligence or malfeasance. All such costs and expenses
shall be paid by the party who does not prevail in such litigation. In addition,
the party who prevails shall be indemnified against any cost or expense,
including reasonable attorneys’ fees (both at trial and on appeal), and
replacement of any depletion in the escrow funds, if such funds are ultimately
to be paid to the prevailing party. This provision shall survive any termination
of this Agreement.
          (d) In the event conflicting demands are made, or notices served, upon
the Escrow Agent with respect to this escrow, the Escrow Agent shall have,
without limitation, the following rights and obligations:
               (i) Withhold and stop all further proceedings in, and performance
of this escrow for a reasonable period of time to permit resolution; or
               (ii) File a suit in interpleader and obtain an order from a court
of competent jurisdiction requiring the parties to interplead and litigate in
such court their several claims and rights amongst themselves. In the event such
interpleader suit is brought, and the escrow funds paid and/or delivered into
court, the Escrow Agent shall ipso facto be fully released and discharged from
all obligations to perform any and all duties or obligations relative to such
funds which are imposed upon it by this Agreement.
          (e) The Escrow Agent, in its capacity as escrow agent, is not to be
held liable for the sufficiency or correctness of the form, manner of execution
or validity of any instrument that might be deposited into the escrow, nor as to
the identity, authority or rights of any person executing the same, nor the
failure of any other party to comply with any provisions of any agreement,
contract or other instrument filed herein, and its duties hereunder shall be
limited to the safekeeping of the money, instruments, or other documents
received by it, and for the disposition of the same in accordance with the
provisions of this Agreement, and for the discharge of its obligations specified
in this Section.
          (f) Prior to the earlier of the Settlement or the termination of this
Agreement in accordance with its terms, neither party shall have the right to
withdraw any instruments or monies deposited by them with the Escrow Agent,
except as herein specifically provided.
     5. Settlement. Settlement hereunder (the “Settlement”) shall take place at
a location and time mutually acceptable to Purchaser and Seller on January 11,
2008 (the “Settlement Date”).
     6.  Settlement Deliveries.
          (a) At Settlement, Seller shall:

 
 
4

--------------------------------------------------------------------------------



 
               (i) Deliver to the Title Company a good and sufficient special
warranty deed (the “Special Warranty Deed”) conveying the Real Property in fee
simple to Purchaser in accordance with the terms hereof;
               (ii) Execute and deliver to Purchaser and the Title Company an
affidavit of Seller certifying that Seller is not a “foreign person” as defined
in the Federal Foreign Investment in Real Property Tax Act of 1990, as amended;
               (iii) Execute and deliver to the Title Company a quit claim
general assignment in a form to be agreed upon by Purchaser and Seller,
assigning the Intangible Property, Permits and Plans to Purchaser, in accordance
with the terms and conditions hereof (the “General Assignment”), to the extent
the same is owned and assignable by Seller;
               (iv) Execute and deliver such other documents, including, but not
limited to customary mechanic’s lien and owners’ affidavits, as may reasonably
be required by the Title Company to consummate the transaction contemplated
hereby; and
               (v) Execute a certificate reaffirming the truth and accuracy of
Seller’s representation and warranties contained herein.
          (b) At Settlement, Purchaser shall:
               (i) Deliver, or cause to be delivered, to Seller the Purchase
Price; and
               (ii) Execute and deliver such other documents as may reasonably
be required by the Title Company to consummate the transaction contemplated
hereby.
          (c) Upon Settlement, Seller and Purchaser shall each instruct the
Title Company to promptly undertake all of the following in the following
manner:
               (i) Prorate all matters referenced in Paragraph 7 based upon the
settlement statement delivered and signed by the parties;
               (ii) Cause the Special Warranty Deed, and any other documents
which the parties hereto may mutually direct, to be recorded in the Land Records
of Loudoun County, Virginia, in the order directed by the parties;
               (iii) Following the recording of the Special Warranty Deed,
disburse the Purchase Price to Seller and pay all items chargeable to the
account of Purchaser pursuant hereto from funds deposited by Purchaser with
Escrow Agent for payment thereof, and disburse the balance of such funds, if
any, to Purchaser; and

 
 
 
5

--------------------------------------------------------------------------------



 
               (iv) Deliver to Purchaser counterparts of the Special Warranty
Deed and the General Assignment.
     7. Adjustments.
          (a) All items of income and expense relating to the Real Property,
including, without limitation, real estate taxes, any assessments payable to any
then currently and validly existing property owners’ association having
jurisdiction over the Property (“POA”), all utilities, applicable to the Real
Property, other operating charges, and any other matters customarily adjusted at
settlement are to be adjusted between the parties as of the Settlement Date.
          (b) If Settlement shall occur before the tax rate or the assessed
valuation of the Real Property is fixed for the then current year, and/or before
the applicable Loudoun County assessment office records reflect the Real
Property as a separate recorded lot, the apportionment of taxes shall be upon
the basis of the tax rate for the preceding year applied to the latest assessed
valuation and/or pro rated based upon the acreage of the Real Property compared
to the overall acreage assessed under the applicable tax bill, as applicable.
Subsequent to Settlement, when the tax rate and the assessed valuation of the
Real Property is fixed for the year in which Settlement occurs, and/or the Land
is separately assessed, as applicable, the parties agree to adjust the proration
of taxes and, if necessary, to refund or repay such sums as shall be necessary
to effect such adjustment.
          (c) The agreements of Seller and Purchaser set forth in this Section 7
shall survive Settlement.
     8. Costs. Examination of title, title insurance, settlement fees, tax
certificates, survey costs and notary fees shall be paid by Purchaser. Seller
shall pay the Virginia Grantor’s Tax. Purchaser shall pay the state and county
recordation taxes applicable to the deed of conveyance. Purchaser shall pay the
cost of all recordation fees and any transfer and recordation tax applicable to
financing instruments, if any. Each party shall be responsible for its own
attorneys’ and other consultants’ fees and expenses.
     9. Brokers Each of Seller and Purchaser represents to the other that it has
had no dealings, negotiations, or consultations with any broker, representative,
employee, agent or other intermediary, other than CB Richard Ellis (“Broker”) in
connection with the Agreement or the sale of the Property. Seller and Purchaser
agree that each will indemnify, defend and hold the other free and harmless from
the claims of any other broker(s), representative(s), employee(s), agent(s) or
other intermediary(ies) claiming to have represented Seller or Purchaser,
respectively, or otherwise to be entitled to compensation in connection with
this Agreement or in connection with the sale of the Property. Seller shall be
solely responsible for the payment of any commission to Broker upon Settlement
in accordance with the terms of a written agreement between Seller and Broker.
No other commission shall be due and payable by Seller in connection with the
purchase and sale of the Property.

 
 
 
6

--------------------------------------------------------------------------------



 
     10. Conditions Precedent to Purchaser’s and Seller’s Obligations.
          (a) The Settlement and Purchaser’s obligations with respect to the
transaction contemplated by this Agreement are subject to the satisfaction, not
later than the Settlement Date (unless otherwise provided), of the following
conditions, and the obligations of the parties with respect to such conditions
are as follows:
               (i) Seller shall have duly performed each and every agreement to
be performed by Seller hereunder and Seller’s representations, warranties and
covenants set forth in this Agreement shall be true and correct in all material
respects as of the Settlement.
               (ii) Seller shall have delivered all of the items required to be
delivered by Seller under the terms of this Agreement.
               (iii) Title to the Real Property shall not differ from the
Approved Condition of Title.
               (iv) There shall be nothing extraordinary in the Proffers (as
defined herein) which did not exist as of the Feasibility Study Period
Termination Date, nor shall there exist or have been announced subsequent to the
Feasibility Study Period Termination Date, any moratoria or similar growth
control enactment that would prevent or materially delay or increase the cost of
Purchaser obtaining all necessary approvals, including site plan approval,
wetlands permits, zoning permits, building permits and VDOT entrance permits for
the development of the Property as set forth in the Site Plan previously
submitted by Seller to Loudoun County prepared by Urban, Ltd. entitled “Site
Overview, Loudoun Parkway Center, Parcel M” dated September 21, 2007 (the
“Purchaser’s Improvements”).
               (v) The development of Purchaser’s Improvements shall not require
the performance of any off-site improvements other than as required by the
Proffers (as defined herein) which did not exist as of the Feasibility Study
Period Termination Date.
               (vi) Neither the performance of the Proffers (as defined herein)
nor the construction of Purchaser’s Improvements shall require that Purchaser
obtain any off-site easements or off-site right of way, that have not been
obtained for the benefit of the Property (including with respect to the
Shellhorn Road improvements).
     The conditions set forth in this Paragraph 10 are solely for the benefit of
Purchaser and may be waived only by Purchaser. Purchaser shall at all times have
the right to waive any condition which is solely for the benefit of Purchaser.
Such waiver or waivers shall be in writing. Any such waiver shall be deemed a
release of Seller and any liability of Seller as a result of the failure of such
condition.

 
 
 
7

--------------------------------------------------------------------------------



 
          (b) In the event any of the conditions set forth in Paragraph 10 are
not timely satisfied, deemed approved or waived, for a reason other than the
default of Purchaser or Seller under this Agreement (provided that Seller’s
inability to satisfy any such condition shall not be deemed a default
hereunder), then:
               (i) This Agreement and the rights and obligations of Purchaser
and Seller shall terminate, except as otherwise provided herein.
               (ii) The Escrow Agent shall return the Deposit to Purchaser.
          (c) Notwithstanding the foregoing, in the event that the failed
condition is the condition set forth in Section 10(a)(vi) above, and Purchaser
has not waived such condition as of the Settlement Date, Seller or Purchaser
shall each have the unilateral right to extend the Settlement Date for a period
of up to ninety (90) days in order to satisfy such condition (provided that
Purchaser shall consummate Settlement within ten (10) days after the
satisfaction thereof), upon the expiration of which extension period Purchaser
shall again have the options as are set forth in Section 10(b) above.
     11. Condition of Property; Covenants.
          (a) Seller covenants as follows:
               (i) That until Settlement, except as otherwise permitted in
accordance with the terms of this Agreement, Seller will (A) continue the
operation of the Real Property in the manner in it is which currently operated,
(B) not commit or knowingly permit to be committed any waste to the Real
Property including any clearing of trees or removal of soil, (C) continue the
insurance currently carried by Seller, or such replacements thereof, on the Real
Property, in amounts and in such form as Seller may determine using commercially
reasonable judgment, (D) pay, as and when due, all real estate taxes applicable
to the Real Property, and (E) not place any encumbrance on the Real Property or
grant any easement or dedicate any right of way affecting the Property which
will survive Settlement hereunder;
               (ii) Not undertake to modify the zoning classification of the
Real Property, except in connection with the Special Exception (as defined
herein), nor make any commitments or representations to any applicable
governmental authorities, any adjoining or surrounding property owners, any
property owners association, any utility or any other person or entity that
would in any manner be binding upon Purchaser or the Property after Settlement.
          (b) Seller makes the following representations and warranties, as of
the date hereof, the accuracy in all material respects of each of which as of
the date of Settlement is a condition precedent to Purchaser’s obligations
hereunder:

 
 
 
8

--------------------------------------------------------------------------------



 
               (i) Seller is the fee simple owner of the Property and has the
legal power, right and authority to enter into this Agreement and the
instruments referenced herein, and to consummate the transaction contemplated
hereby;
               (ii) All requisite limited liability company action has been
taken by Seller in connection with the entering into this Agreement, the
instruments referenced herein, and the consummation of the transaction
contemplated hereby;
               (iii) This Agreement and all documents required hereby to be
executed by Seller are and shall be valid, legal and binding obligations of
Seller and are enforceable against Seller in accordance with their terms;
               (iv) Neither the execution and delivery of this Agreement and the
documents and instruments referenced herein, nor the incurrence of the
obligations set forth herein, nor the consummation of the transaction
contemplated herein, nor compliance with the terms of this Agreement and
documents and instruments referenced herein will result in the material breach
of any terms, conditions or provisions of, or constitute a material default
under, any bond, note, or other evidence of indebtedness, or any indenture,
mortgage, deed of trust, lease or similar agreement to which Seller is a party
and affecting the Real Property;
               (v) To the best of Seller’s knowledge, other than the
Condemnation Action (as herein defined) there are no pending actions, suits,
arbitrations, claims or proceedings, at law, in equity or otherwise, affecting
all or any portion of the Property or in which Seller is a party by reason of
Seller’s ownership of the Property. Seller has not received any notice of any
violations of laws, ordinances, rules, rulings, orders, regulations or
requirements noted or issued by any governmental or quasi-governmental bodies or
entities having jurisdiction over or affecting the Property, nor does Seller
have any knowledge of the same. It shall be a condition precedent to Purchaser’s
obligations hereunder that there be no such violations pending at the time of
Settlement except those disclosed to Purchaser in writing by Seller at least
five (5) days prior to the Feasibility Study Period Termination Date.
               (vi) There are no maintenance contracts, service contracts,
leases or any other contracts affecting or relating to the Real Property which
will survive the Settlement other than the Permitted Exceptions;
               (vii) There do not exist any rights of first offer or refusal or
options to purchase the Real Property or any portion thereof which have been
granted by Seller;
               (viii) Seller is not a foreign person within the meaning of
Section 1445(f)(3) of the Internal Revenue Code of 1986, and Seller will furnish
the FIRPTA Certificate to Purchaser prior to the Settlement in accordance with
the terms hereof;

 
 
 
9

--------------------------------------------------------------------------------



 
               (ix) Other than the Condemnation Action, Seller has not received
written notice of any pending or contemplated condemnation proceedings, or
proceedings in lieu thereof, affecting all or any portion of the Property nor
does Seller have any knowledge of any threat of the same.
               (x) Except as otherwise disclosed in those certain environmental
reports covering the Real Property and within Seller’s possession, copies of
which Purchaser acknowledges have previously been delivered to it, and are
identified on Exhibit B attached hereto, Seller has not received written notice
from any governmental authority having jurisdiction over the Property stating
that the Property is in violation of any Environmental Law which remains uncured
and to the best of Seller’s knowledge having done no independent investigation
or inquiry other than obtaining the environmental reports provided to Purchaser,
Seller has no knowledge of any violation of any Environmental Law. As used
herein, “Environmental Law” means, collectively, (1) the Comprehensive
Environmental Response, Compensation, and Liability Act of 1980, as amended
(“CERCLA”) (41 U.S.C. § 9601 et seq.) the Resource Conservation and Recovery
Act, 42 U.S.C. § 6901 et seq. (“RCRA”), and the Toxic Substances Control Act, as
amended (“TSCA”) (15 U.S.C. § 2601 et seq.); and (2) any other federal, state or
local laws, ordinances, statutes, codes, rules, regulations, orders or decrees
now or hereinafter in effect relating to (A) pollution, (B) the protection or
regulation of human health, natural resources or the environment, (C) the
treatment, storage or disposal of Hazardous Materials, or (D) the emission,
discharge, release or threatened release of Hazardous Materials into the
environment. As used herein, “Hazardous Materials” means, collectively, any
chemical, waste, or other material that is or contains (1) any “hazardous
substance” as now or hereafter defined in § 101(14) of CERCLA or any regulations
promulgated under CERCLA; (2) any “hazardous” or “toxic” waste as now or
hereafter defined in RCRA or any regulations promulgated under RCRA; (3) any
substance now or hereafter regulated by TSCA or any regulations, rule, order or
requirement promulgated under TSCA; (4) petroleum, petroleum by products,
gasoline, diesel fuel, or other petroleum hydrocarbons; (5) asbestos and
asbestos-containing material in any form, whether friable or non-friable;
(6) polychlorinated byphenyls; or (7) lead and lead-containing products;
               (xi) To the best of Seller’s knowledge, there are no unpaid
assessments for public improvements constituting a lien on the Real Property;
and
               (xii) Seller is not a person or entity described by Section 1 of
the Executive Order (No. 13224) Blocking Property and Prohibiting Transactions
With Persons Who Commit, Threaten to Commit, or Support Terrorism, 66 Fed. Reg.
49,079 (September 24, 2001), or whose name appears on the United States Treasury
Department’s Office of Foreign Assets Control most current list of “Specifically
Designated National and Blocked Persons”, and does not engage in any dealings or
transactions, and is not otherwise associated, with any such persons or
entities.
               (xiii) To the best of Seller’s knowledge, except as set forth in
any report identified on Exhibit B attached hereto, and having done no
independent

 
 

 
10

--------------------------------------------------------------------------------



 
investigation or inquiry except obtaining such reports, there are no wetlands or
similar environmentally sensitive areas on the Property, nor are there any
archaeological, historic or grave sites on the Property.
               (xiv) No special assessments have been levied or are pending
against the Property of which Seller has knowledge, and to the best of Seller’s
knowledge, having done no independent investigation or inquiry, no such special
assessments are threatened against all or any part of the Property.
               (xv) All bills and claims for labor performed or materials
furnished to or for the benefit of the Property for the period prior to
Settlement have been (or prior to the Settlement) will be paid in full and on
the Settlement there shall be no mechanic’s liens or materialmen’s liens
(whether or not perfected), on or affecting the Property.
               (xvii) On the date of Settlement, there will be no tenants or
occupants of the Property or any part thereof.
          The representations and warranties contained in this Section
11(b) shall survive Settlement and recordation of the Special Warranty Deed but
written notification of any claim arising therefrom must be received by Seller
within twelve (12) months after the date of Settlement or such claim shall be
forever barred and Seller shall have no liability with respect thereto. Further,
provided Seller has not acted fraudulently or made an intentional
misrepresentation, in no event will Seller’s liability for any breaches of any
representations or warranties contained herein which are discovered (a) prior to
Settlement exceed, in the aggregate, $100,000.00 or (b) subsequent to Settlement
exceed, in the aggregate, $800,000.00. In no event shall Seller be liable to
Purchaser for any consequential, exemplary, or punitive damages in respect of
any such breach.
     Notwithstanding the fact that certain of Seller’s representations and
warranties are limited to the best of Seller’s knowledge, the actual accuracy of
such representation and warranty without such knowledge qualifier shall be a
condition precedent to Purchaser’s obligations to consummate Settlement
hereunder. In the event that a representation and warranty qualified to the best
of Seller’s knowledge is not true at Settlement as a result of a change of
circumstance or Seller obtaining knowledge of such inaccuracy, Purchaser’s sole
remedy with respect to such failure of such representation and warranty shall be
to terminate this Agreement and receive a return of its Deposit.
     Between the Effective Date and the Settlement, Seller will not, unless
permitted by this Agreement or unless the Purchaser consents in writing, take
any action or fail to take any action which would cause any of the
representations and warranties made in this Agreement to become untrue; and will
use commercially reasonable efforts to satisfy or cause to be satisfied all of
the conditions precedent to Closing set forth in this Agreement. Provided that
Seller has not acted in such a way to intentionally cause such condition to
fail, the failure of any condition precedent shall in no event be deemed a
default by Seller under this Agreement. In the event that, during the period
between the execution of this

 
 
 
11

--------------------------------------------------------------------------------



 
Agreement and the Settlement, Seller has actual knowledge of, learns of, or has
a reason to believe that any of the above representations and warranties may
cease to be true, Seller agrees to immediately give written notice to Purchaser
of such circumstances. In the event that Purchaser has actual knowledge as of
the Feasibility Study Period Termination Date that any of the above
representations and warranties is not true and correct, and Purchaser fails to
terminate this Agreement on or before the Feasibility Study Period Termination
Date, such untrue representation or warranty of which Purchaser had actual
knowledge shall be deemed modified as of such date to make such representation
substantively accurate, and Purchaser shall have accepted such representation as
so modified. Actual knowledge shall mean the actual knowledge of Joseph F.
Siekierski and John Moone and not any other officer or employee of Purchaser or
third parties.
     EXCEPT AS SPECIFICALLY SET FORTH IN THIS AGREEMENT, THE PROPERTY WILL BE
CONVEYED IN ITS “AS-IS” “WHERE-IS” CONDITION ON THE SETTLEMENT DATE, “WITH ALL
FAULTS” AND “SUBJECT TO ALL DEFECTS.” Purchaser acknowledges that in purchasing
the Property, Purchaser has been given the opportunity to investigate and study
the Property, including without limitation the opportunity to conduct its own
physical and environmental inspections and other studies, and that, except as
specifically set forth in this Agreement, Purchaser is not relying on any
representation or warranty of Seller (or its representatives, agents or
employees) regarding the condition of the Property. Except as specifically set
forth in this Agreement, Seller specifically disclaims (i) making any such
representation or warranty, and (ii) any obligation to perform or to bring the
Property into compliance with any obligations under any governmental,
developmental or other conditions whatsoever binding on the Property or any
other property.
     Whenever a representation or warranty is made in this Agreement on the
basis of the best of Seller’s knowledge, or whether Seller has received written
notice, such representation, warranty or other statement is made with the
exclusion of any facts disclosed to Purchaser in writing with a heading “THIS
CONTRADICTS A REPRESENTATION OR WARRANTY OF SELLER CONTAINED IN THE AGREEMENT”
and those facts in the land records of Loudoun County, and is made solely on the
basis of actual, as distinguished from constructive, knowledge on the date that
such representation or warranty is made, without inquiry or investigation or
duty thereof, of Jonathan Lischke and Ryan Wade, without attribution to such
individuals of facts and matters otherwise within the personal knowledge of any
other officers or employees of Seller or third parties. So qualifying Seller’s
knowledge shall in no event give rise to any personal liability on the part of
Jonathan Lischke and Ryan Wade or any other officer or employee of Seller or its
members.
          (c) Purchaser makes the following representations and warranties, as
of the date hereof, the accuracy in all material respects of each of which as of
the date of Settlement is a condition precedent to Seller’s obligations
hereunder:

 
 
 
12

--------------------------------------------------------------------------------



 
               (i) Purchaser has the legal power, right and authority to enter
into this Agreement and the instruments referenced herein, and to consummate the
transaction contemplated hereby;
               (ii) As of the expiration of the Feasibility Study Period, all
requisite corporate action has been taken by Purchaser in connection with the
entering into this Agreement, the instruments referenced herein, and the
consummation of the transaction contemplated hereby;
               (iii) This Agreement and all documents required hereby to be
executed by Purchaser are and shall be valid, legal and binding obligations of
Purchaser and are enforceable against Purchaser in accordance with their terms;
               (iv) Neither the execution and delivery of this Agreement and the
documents and instruments referenced herein, nor the incurrence of the
obligations set forth herein, nor the consummation of the transaction
contemplated herein, nor compliance with the terms of this Agreement and
documents and instruments referenced herein will result in the material breach
of any terms, conditions or provisions of, or constitute a default under, any
bond, note, or other evidence of indebtedness, or any indenture, mortgage, deed
of trust, lease or similar agreement to which Purchaser is a party;
               (v) Purchaser shall not use the assets of an employee benefit
plan as defined in Section 3(3) of the Employee Retirement Income Security Act
of 1974, as amended (“ERISA”) and covered under Title I, Part 4 of ERISA or
Section 4975 of the Code of 1986 in the performance or discharge of its
obligations hereunder, including the acquisition of the Property. Purchaser
shall not assign its interest hereunder to any person or entity which does not
expressly make this covenant and warranty for the benefit of Seller; and
               (vi) Purchaser is not a person or entity described by Section 1
of the Executive Order (No. 13224) Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism,
66 Fed. Reg. 49,079 (September 24, 2001), or whose name appears on the Untied
States Treasury Department’s Office of Foreign Assets Control most current list
of “Specifically Designated National and Blocked Persons”, and does not engage
in any dealings or transactions, and is not otherwise associated, with any such
persons or entities.
     12. Feasibility Study Period; Access. Purchaser shall have the right until
5:00 p.m. Eastern Time on December 17, 2007 (the “Feasibility Study Period”) to
make such investigations, studies and tests with respect to the Property as
Purchaser deems necessary or appropriate to determine the feasibility of
purchasing the Property, in accordance with and subject to the provisions of
that certain Access and Due Diligence Agreement between Purchaser and Seller
dated as of September 12, 2007. If, during the Feasibility Study Period,
Purchaser determines, in its sole discretion, that the Property is not
acceptable to Purchaser or the purchase thereof is not feasible then Purchaser
may, at any time prior to 5:00 p.m. Eastern Standard time on the final day of
the Feasibility Study

 
 
 
13

--------------------------------------------------------------------------------



 
 
Period (the “Feasibility Study Period Termination Date”), terminate this
Agreement by written notice to Seller. Upon any timely termination of this
Agreement as aforesaid, the Deposit shall be promptly returned to Purchaser,
Purchaser shall return to Seller any documentation delivered to it by or on
behalf of Seller, Purchaser shall deliver (without representation or warranty as
to their accuracy but will disclose any inaccuracies of which Purchaser has
actual knowledge) to Seller copies of all documentation, studies, information,
data and other materials generated by or for Purchaser in connection with the
Property (excluding architectural plans, financial analyses, and other similar
proprietary materials) and neither party shall thereafter have any further
rights or obligations hereunder other than those indemnity obligations which
expressly survive termination of this Agreement. Seller makes no representations
or warranties as to the truth, accuracy or completeness of any materials, data
or other information supplied to Purchaser in connection with Purchaser’s
inspection of the Property (e.g., that such materials are complete, accurate or
the final version thereof, or that all such materials are in Seller’s
possession), provided Seller has no actual knowledge of any inaccuracies in the
same. It is the parties’ express understanding and agreement that such materials
are provided only for Purchaser’s convenience in making its own examination and
determination as to whether it wishes to purchase the Property, and, in doing
so, Purchaser shall rely exclusively on its own independent investigation and
evaluation of every aspect of the Property and not on any materials supplied by
Seller, provided Seller has disclosed any inaccuracies in the same of which
Seller has actual knowledge. Purchaser expressly disclaims any intent to rely on
any such materials provided to it by Seller in connection with its inspection
and agrees that it shall rely solely on its own independently developed or
verified information, provided Seller has disclosed any inaccuracies in the same
of which Seller has actual knowledge. The foregoing is not intended and shall
not be construed to affect or impair Purchaser’s rights or remedies for any
breach of any representations or covenants of Seller set forth in this Agreement
or in documents to be delivered by Seller at Settlement.
     13. Proffers. Purchaser acknowledges and agrees that Seller has disclosed
that the Real Property and the owner of the Real Property is (and shall as a
condition of development of the Real Property) be subject to various
infrastructure construction (and/or payment in lieu of construction) obligations
shown on the Proffers attached hereto as Exhibit C. Subsequent to Settlement,
Seller shall have no obligation therefor. Seller acknowledges that Purchaser
intends to obtain, prior to the expiration of the Feasibility Study Period,
written confirmation from Loudoun County of what Proffers are the obligations of
the Property, including what Proffers must be performed to develop the Property
with the Purchaser’s Improvements.
     14. Condemnation. Seller has disclosed to Purchaser that the Property is
subject to that certain action currently pending in the Circuit Court for
Loudoun County, Virginia styled “Virginia Electric and Power Company v. Loudoun
Land Venture, LLC, et. al., Case # 47183 (the “Condemnation Action”). In the
event Seller receives notice of any other condemnation proceedings or notice of
the intention of any governmental or quasi-governmental authority to initiate
condemnation proceedings other than the Condemnation Action, or if any such
proceedings commence, or an actual condemnation

 
 

 
14

--------------------------------------------------------------------------------



 
 
or taking of the Real Property or any portion thereof occurs other than with
respect to or pursuant to the Condemnation Action, Seller will promptly notify
Purchaser and Purchaser may, within ten (10) days thereafter (i) elect to
terminate this Agreement, in which event, the Deposit shall be returned to
Purchaser and the parties shall be relieved of all further liability hereunder
except as specifically set forth elsewhere in this Agreement; or (ii) if
Purchaser does not elect to terminate this Agreement the condemnation award as
well as any unpaid claims or rights in connection with such condemnation shall
be assigned to Purchaser at Settlement, or, if paid to Seller prior to
Settlement, shall be credited at Settlement against the Purchase Price. In the
event Purchaser does not terminate this Agreement as aforesaid with respect to
any such proceeding initiated after the date hereof, and specifically with
respect to the Condemnation Action, Seller agrees that it shall neither
negotiate nor compromise with such authority without Purchaser’s prior written
consent. Purchaser shall be kept apprised of, and may participate in any
negotiations with Dominion Power with respect to the Condemnation Action and
prior to Settlement, Seller shall not enter into any agreement, make any
conveyance to Dominion Power nor consent to any condemnation with Dominion Power
without Purchaser’s written consent, including with respect to compensation or
pole location. Purchaser shall have no right to terminate this Agreement
pursuant to this Section 14 as a result of the Condemnation Action, provided
that any condemnation proceeds received by Seller prior to Settlement (less
Seller’s actual third party costs and expenses in the negotiation and recovery
thereof) shall be credited to the Purchase Price due at Settlement (or if paid
subsequent to Settlement shall be the property of Purchaser).
     15. Default.
          (a) If Purchaser shall fail or refuse to make Settlement hereunder for
any reason other than a termination of this Agreement by either party as
provided herein or a default by Seller under the terms of this Agreement, or in
the event Purchaser fails to post any portion of the Deposit as required
hereunder, the amount of damages not being ascertainable, the Deposit provided
in Section 4 above shall be forfeited and the same shall forthwith be delivered
by the Escrow Agent to Seller as liquidated damages. In the event of such
default by Purchaser, Seller’s sole remedy shall be restricted to retention of
said Deposit (or so much thereof as has been posted as of the time of such
default), and Purchaser shall have no other responsibility or liability of any
kind to Seller by virtue of such default. The foregoing shall not in any manner
limit any indemnification obligation of Purchaser as may be contained herein.
          (b) If Seller, through no fault of Purchaser, shall fail to perform
its obligations hereunder to make full settlement in accordance with the terms
hereof or is otherwise in default hereunder, Purchaser shall have the right to
(i) to terminate this Agreement and receive a return of the Deposit and the
right to pursue an action to recover its actual third party out of pocket
expenses in connection with the transaction contemplated hereby, in an amount
not to exceed $100,000, or (ii) seek specific enforcement of the terms hereof
(provided that no such action in specific performance shall seek to require
Seller to do any of the following: (x) change the condition of the

 
 

 
15

--------------------------------------------------------------------------------



 
 
Property or restore the same after any fire or other casualty; (y) expend money
or post a bond to remove a title encumbrance of defect or correct any matter
shown on a survey of the Property; or (z) secure any permit, approval, or
consent with respect to the Property or Seller’s conveyance of the Property
(except for any consent required under Seller’s organizational documents or
under any mortgage encumbering the Property); Purchaser hereby waiving any other
right or remedy on account of such default. The limitation of remedies and
damages as is set forth in Section 11(b) or this section shall not apply to any
default by Seller discovered following Settlement; provided however that absent
the fraud or intentional misrepresentation of Seller, Seller’s liability for any
breach or default discovered subsequent to Settlement shall not exceed the sum
of $800,000 in the aggregate. The foregoing limitation on remedies and damages
shall not apply if Seller takes any affirmative act that renders the remedy of
specific performance not available or practical such as the conveyance of the
Property or an interest therein to another party, and in such case Purchaser
shall be entitled to recover its actual damages; provided that in no event shall
Purchaser be entitled to consequential, exemplary or punitive damages or damages
for lost opportunity or lost profits. Except as set forth above, in no event
shall Purchaser be entitled to an award of compensatory, consequential or other
damages against Seller hereunder or on account of the Real Property.
          (c) In the event of any action brought by either party under the terms
hereof, the prevailing party in such action shall be entitled to recover from
the other its costs and expenses incurred in such action, including reasonable
attorneys’ fees and court costs.
     16. Definition of “business day”. For purposes of this Agreement, the term
“business day” as used herein shall mean all days of the week except for
Saturday, Sunday and any other days which are declared federal bank holidays in
Washington, D.C. If any period of time ends, or if any act is required to be
performed, on a day other than a business day, then the applicable period of
time shall be deemed to expire, or the date required for the performance of the
appropriate obligation shall be deemed to be extended, on the next business day
following the applicable date of performance.
     17. FIRPTA. The Foreign Investment in Real Property Tax Act (FIRPTA), IRC
Section 1445, requires that every purchaser of U.S. real property must, unless
an exemption applies, deduct and withhold from Seller’s proceeds ten percent
(10%) of the gross sales price. The primary exemptions which might be applicable
are: (a) Seller provides Buyer with an affidavit, under penalty of perjury, that
Seller is not a “foreign person,” as defined in FIRPTA, or (b) Seller provides
Purchaser with a “qualifying statement,” as defined in FIRPTA, issued by the
Internal Revenue Service. Seller and Purchaser agree to execute and deliver as
appropriate, any instrument, affidavit and statement, and to perform any acts
reasonably necessary to carry out the provisions of FIRPTA and regulations
promulgated thereunder.
     18. Confidentiality. Purchaser agrees that all information regarding the
Property of whatsoever nature made available to it by Seller or Seller’s agents
or representatives (“Proprietary Information”) is confidential and shall not be
disclosed to

 
 
 

 
16

--------------------------------------------------------------------------------



 
 
any other person except those assisting Purchaser with the transaction, or
Purchaser’s lender, if any, and then only upon Purchaser making such person
aware of the confidentiality restriction. In the event the purchase and sale
contemplated hereby fails to close for any reason whatsoever, Purchaser agrees
to return to Seller all Proprietary Information. Further, Purchaser agrees not
to use or allow to be used any Proprietary Information for any purpose other
than to determine whether to proceed with the contemplated purchase except as
otherwise required by law. Neither Purchaser nor Seller shall make any public
disclosure of the terms of this transaction without the prior written consent of
the other. Notwithstanding any other term of this Agreement, the provisions of
this Section 18 shall survive the termination of this Agreement.
     19. Miscellaneous.
          (a) Any and all notices, requests or other communications hereunder
shall be deemed to have been duly given on the day of actual delivery thereof
(as evidenced by receipt therefore) if in writing and if transmitted by hand
delivery with receipt therefor, by recognized overnight courier, or by
registered or certified mail, return receipt requested, or via facsimile
transmission with a confirmation by the sending machine of receipt by the
receiving machine, addressed as follows (or to such new address as the addressee
of such a communication may have notified the sender thereof):

     
To Seller:
  Loudoun Land Venture LLC
c/o Cornerstone Real Estate Advisers LLC
180 Glastonbury Boulevard, Suite 401
Glastonbury, CT 06033
Attention: Linda Young
Telephone: (860) 368-2825
Facsimile: (860) 368-2828
 
   
With copies to:
  Cornerstone Real Estate Advisers LLC
180 Glastonbury Boulevard, Suite 401
Glastonbury, CT 06033
Attention: Northeast Regional Counsel
Telephone: (860) 368-2822
Facsimile: (860) 368-2828
 
   
and to:
  MidAtlantic Realty Partners, LLC
1133 21st Street, N.W.
Suite 720
Washington, DC 20036
Attn: J. Richard Saas
Telephone: 202-719-9000
Facsimile: 202-719-9050
 
   
and to:
  Day Pitney LLP
242 Trumbull Street


 
 
17

--------------------------------------------------------------------------------



 
 

 

     

  Hartford, CT 06103

  Attn: James A. McGraw

  Telephone: (860)275-0180

  Facsimile: ((860) 881-2467
 
   
To Purchaser:
  National Rural Utilities Cooperative Finance
Corporation
2201 Cooperative Way

  Herndon, VA 20171-3025
Attn: Joseph F. Siekierski
Telephone: (703) 709-6700
Facsimile: (703) 709-6744
 
   
and to:
  Reed Smith, LLP
3110 Fairview Park Drive, Suite 1400
Falls Church, VA 22042
Attn: Benjamin F. Tompkins, Esquire
Telephone: (703) 641-4268
Facsimile: (703) 641-4340
 
   
To Escrow Agent:
  Loudoun Commercial Title, L.L.C.
108 South Street, SE, Suite G
Leesburg VA 20175-3732
Attn: Mr. Robert M. Gordon
Telephone: (703) 737 3800
Facsimile: (703) 737 3823

          (b) This Agreement shall be construed and enforced in accordance with
the laws of the Commonwealth of Virginia.
          (c) The captions and headings herein are for convenience and reference
only and in no way define or limit the scope or content of this Agreement or in
any way affect its provisions.
          (d) This Agreement shall be effective as of the date of full and final
execution and delivery hereof by Purchaser and Seller.
          (e) This Agreement may be executed in two or more counterpart copies,
all of which counterparts shall have the same force and effect as if all parties
hereto had executed a single copy of this Agreement.
          (f) This Agreement shall be binding upon, and inure to the benefit of,
the parties hereto and their respective successors and assigns; provided,
however, that Purchaser shall not be entitled to assign this Agreement without
the prior written consent

 
 
18

--------------------------------------------------------------------------------



 
 
of Seller, which consent shall be given or withheld at Seller’s sole discretion.
The foregoing notwithstanding, Purchaser shall have the right to assign this
Agreement to an affiliate of Purchaser; provided that no assignment shall
release the Purchaser herein named from any obligation or liability under this
Agreement and any permitted assignee shall be deemed to have made any and all
representations and warranties made by Purchaser hereunder, as if the assignee
were the original signatory hereto. As used herein, “affiliate” means an entity
controlled by or under common control with the Purchaser named herein. Any
assignment in contravention of this provision shall be void.
          (g) This Agreement and the Exhibits attached hereto contain the final
and entire agreement between the parties hereto with respect to the sale and
purchase of the Real Property and are intended to be an integration of all prior
negotiations and understandings. Purchaser and its agents, and Seller and its
agents, shall not be bound by any terms, conditions statements, warranties or
representations, oral or written, not contained herein. No change or
modifications to this Agreement shall be valid unless the same is in writing and
signed by the parties hereto. No waiver of any of the provisions of this
Agreement shall be valid unless the same is in writing and is signed by the
party against with which it is sought to be enforced.
          (h) Neither Purchaser nor Seller shall make any public disclosure of
the existence of this Agreement or the terms of this transaction, including
specifically to any staff or official of Loudoun County, without the prior
written consent of the other, except that Purchaser can discuss the transaction
with Loudoun County Zoning officials as part of its due diligence and with
members of the Loudoun County Board of Supervisors, provided that in each such
event Seller shall be present at any such meetings (or have agreed
telephonically or by e-mail that it need not be present), and further provided
that no written communication shall be sent to any such zoning official or the
Loudoun County Board of Supervisors (or any representative or agent thereof)
unless and until the same has been approved by Seller which approval will be
given or withheld within three (3) business days, and any disapproval shall
include the revisions that would make such written communication acceptable to
Seller (failure to respond in writing within such three (3) business day period
shall be deemed disapproval); and except that Purchaser may discuss the
transaction in confidence with prospective mortgagees.
          (i) The risk of loss to the Real Property shall remain with Seller and
shall pass to Purchaser simultaneously with Seller’s delivery of a deed to the
Real Property to Purchaser or Purchaser’s agent at Settlement and Purchaser’s
delivery of the Purchase Price to the settlement agent.
          (j) Except as otherwise expressly provided herein for survival,
Purchaser’s acceptance of the deed shall be deemed a discharge of all of the
obligations of Seller and Purchaser hereunder and except as otherwise expressly
provided herein for survival all of Seller’s and Purchaser’s representations,
warranties, covenants and agreements herein shall merge in the documents and
agreements executed at Settlement and shall not survive Settlement.

 
 
19

--------------------------------------------------------------------------------


 

 
          (k) The Exhibit attached hereto is hereby incorporated herein by this
reference for all purposes and is as follows:
A — Description of Real Property
B — List of Environmental Reports
C — Proffers
          (l) If any term or provision of this Agreement or the application
thereof to any person or circumstances shall, to any extent, be invalid or
unenforceable, the remainder of this Agreement, or the application of such term
or provision to persons or circumstances other than those as to which it is held
invalid or unenforceable, shall not be affected thereby, and each such term and
provision of this Agreement shall be valid and be enforced to the fullest extent
permitted by law.
          (m) The parties agree that any action hereunder or otherwise related
to the Real Property shall be tried by judge and not by jury, each hereby
waiving any right to claim or demand a jury trial in connection herewith.
          (n) Neither party shall be entitled to record this Agreement or any
memorandum or short form hereof in any public record.
     20. Special Exception.
          Seller hereby discloses to Purchaser that it is pursuing a Special
Exception (the “Special Exception”) to permit certain retail uses on the
Property and agrees to include Purchaser in any meetings with Loudoun County
staff or officials with respect to such Special Exception. Seller shall provide
to Purchaser within three (3) business days following contract execution a
complete copy of the Special Exception application and thereafter within three
(3) business days of receipt, any County staff referrals. Any proposed
resubmissions or responses to County referrals shall be provided to Purchaser
prior to their submission to Loudoun County for their reasonable comment, but
not approval. Following the expiration of the Feasibility Study Period,
Purchaser shall be entitled to participate in all negotiations with County staff
and officials regarding the Special Exception any modifications to any
submission materials and Purchaser shall be permitted to determine whether or
not such Special Exception should go forward to public hearings before the
Planning Commission and/or the Board of Supervisors (provided that Purchaser
shall not have the right to cause the withdrawal of the Special Exception). Any
development conditions associated with such Special Exception shall be subject
to Purchaser’s approval in its sole discretion. Seller acknowledges that
Purchaser would in all likelihood not develop the Property as shown on the
Special Exception and agrees that the Special Exception shall not be taken to a
Public Hearing during the pendency of the Agreement.

 
 
20

--------------------------------------------------------------------------------



 
 
     IN WITNESS WHEREOF, the parties hereto have executed this Agreement under
seal on the date or dates set forth below.

           
SELLER:

LOUDOUN LAND VENTURE LLC, 
 
    By:   Cornerstone Real Estate Advisers LLC,         its manager             
By:   /s/ Linda H. Young       Name:  Linda H. Young      Title:   Vice
President   

Date:  November 28, 2007  

 

         

           
PURCHASER:

NATIONAL RURAL UTILITIES
COOPERATIVE FINANCE CORPORATION, a
District of Columbia cooperative association
 
    By:   /s/ John T. Evans       Name:  John T. Evans     Title:  Senior Vice
President    

Date:  November 28, 2007  

     Escrow Agent joins in the execution hereof for the purposes of evidencing
its acknowledgment of and agreement to hold and dispose of the Deposit as set
forth herein.

            ESCROW AGENT:

LOUDOUN COMMERCIAL TITLE, LLC
      By:   /s/ ROBERT M. GOROON       Name:   ROBERT M. GOROON       Title: 
 President     Date:  11/30/2007   


 
 

 

 
21

--------------------------------------------------------------------------------


 

 

         

EXHIBIT A
ALL THAT CERTAIN lot or parcel of land situate, lying and being in Loudoun
County, Virginia, being more particularly described as follows:
Parcel M, Area 1, containing 26.7167 acres, more or less and Parcel M, Area 2,
containing 0.9010 acres, more or less, as shown on a plat entitled “Boundary
Line Adjustment thru Loudoun Parkway Center” recorded as Instrument No.
200410260114758 among the land records of Loudoun County, Virginia.
 
 

 

--------------------------------------------------------------------------------


 
22

--------------------------------------------------------------------------------


 

 
EXHIBIT B

1.   Phase I Environmental Site Assessment Update, Loudoun Parkway Center,
Parcel M, Ashburn, Virginia prepared by ECS LLC Mid-Atlantic (ECS Project
No. 12853) dated October 20, 2006.

2.   Phase I Environmental Site Assessment dated December 11, 2006 prepared by
URS Corporation, Job # 38616261

3.   Threatened and Endangered Species Records Review, Loudoun Parkway Center,
Parcel M, Loudoun County, Virginia, prepared by ECS Mid-Atlantic (ECS Project
No. 12853-A) dated October 26, 2006.

 
 

 

--------------------------------------------------------------------------------


 
23

--------------------------------------------------------------------------------

 
 
 